NUMBER 13-15-00385-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


KAY NORDT BANKER,                                                            Appellant,

                                           v.

JOHN BANKER,                                                                  Appellee.


                   On appeal from the 130th District Court
                        of Matagorda County, Texas


                          ORDER OF ABATEMENT
              Before Justices Garza, Benavides, and Longoria
                             Order Per Curiam

      This cause is before the Court on appellant’s unopposed motion to abate appeal

in order to secure findings of fact and conclusions of law from the trial court. Appellant

brings this appeal from a final decree of divorce signed May 11, 2015. On May 12, 2015,

appellant filed a request for findings of fact and conclusions of law. Appellant filed her
notice of past due findings of facts and conclusions of law on June 2, 2015. Our record

does not contain the requested findings of fact and conclusions of law. Appellant states

that she is not in a position to file a brief until the requisite findings of fact and conclusions

of law are contained in the record.

       The Court, having examined and fully considered the documents on file and the

unopposed motion to abate, is of the opinion that the motion to abate the appeal should

be granted. We GRANT appellant’s motion to abate and order the trial court to make

findings of fact and conclusions of law on or before December 1, 2015. Within ten days

after the trial court has filed findings of fact and conclusion of law, any party may file a

request for specified additional or amended findings or conclusions. The trial court shall

file any additional or amended findings that are appropriate within ten days after such a

request is filed.   The trial court’s findings of fact and conclusions of law, and any

additional and amended findings or conclusions, shall be included in a supplemental

clerk’s record to be filed with this court on or before January 4, 2016.

       The appeal will be reinstated when the supplemental record ordered herein is filed

in this Court, or upon further order of this Court. Appellant’s brief shall be due thirty days

after the appeal is reinstated.

                                                            PER CURIAM


Delivered and filed the
13th day of November, 2015.




                                                2